IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,068-01


EX PARTE YOSVANIS VALLE





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 852593-A IN THE 174TH JUDICIAL DISTRICT COURT OF

HARRIS COUNTY



Per curiam.  


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On April 17, 2001, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure article 37.071, and the trial court, accordingly, set punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Valle v. State, 109
S.W.3d 500 (Tex. Crim. App. 2003).
	Applicant presents seven allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  Although an evidentiary hearing was
not held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 7TH DAY OF DECEMBER, 2005.

Do Not Publish